Exhibit 10.9

 

(As of May 20, 2009)

 

2009 MANAGEMENT STOCKHOLDER’S AGREEMENT

 

WHEREAS, this Management Stockholder’s Agreement (this “Agreement”) is entered
into as of the Grant Date (the “Base Date”) between Amphenol Corporation, a
Delaware Corporation (the “Company”), and the Optionee (the “Management
Stockholder”) (the Company and the Management Stockholder being hereinafter
collectively referred to as the “Parties”).

 

WHEREAS, the Company has granted (and in the future may make additional grants
to) certain key employees of the Company (including the Management Stockholder)
options to purchase shares of the Company’s common stock (the “Common Stock”) at
a fixed exercise price per share (the “Base Price”) pursuant to the terms of The
2009 Amended and Restated Stock Purchase and Option Plan for Key Employees of
Amphenol Corporation and Subsidiaries (the “Option Plan”) and the related 2009
Non-Qualified Stock Option Grant Agreement (any and all grants under the Option
Plan are hereinafter referred to as the “2009 Options”).

 

WHEREAS, this Agreement is one of several agreements (“Other Management
Stockholders’ Agreements”) which have been, or which in the future will be,
entered into between the Company and other individuals who are or will be key
employees of the Company or one of its subsidiaries (collectively, the “Other
Management Stockholders”).

 

NOW THEREFORE, to implement the foregoing and in consideration of the grant of
the Options and of the mutual agreements contained herein, the Parties agree as
follows:

 

1.                                       Common Stock; Issuance of Options.

 

(a)                                  The Company shall have no obligation to
sell any Common Stock upon the exercise of an Option to Purchase or otherwise to
any person who is a resident or citizen of a state or other jurisdiction in
which the sale of Common Stock to him or her would constitute a violation of the
securities or “blue sky” laws of such jurisdiction.

 

(b)                                 Subject to the terms and conditions
hereinafter set forth as of the Base Date (which Base Date shall be different
for future option awards, if any), the Company shall issue to the Management
Stockholder the Option to Purchase (as set forth in the applicable Certificate
of Stock Option Grant) and the Optionee shall accept the applicable 2009
Non-Qualified Stock Option Grant Agreement as a precondition to the
effectiveness of the Option to Purchase.

 

2.                                       Management Stockholder’s
Representations, Warranties and Agreements.

 

(a)                                  The Management Stockholder agrees and
acknowledges that he will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of (any such act being referred
to herein as a “transfer”) any of the Common Stock issuable upon exercise of the
2009 Options (the “Option Stock”) unless such transfer complies with Section 3
of this Agreement. If the Management Stockholder is an

 

1

--------------------------------------------------------------------------------


 

affiliate (as defined under Rule 405 of the rules and regulations promulgated
under the Securities Act of 1933, as amended, (the “Act”) and as interpreted by
the Board of Directors of the Company) of the Company (an “Affiliate”), the
Management Stockholder also agrees and acknowledges that he will not transfer
any shares of the Stock unless (i) the transfer is pursuant to an effective
registration statement under the Act, and in compliance with applicable
provisions of state securities laws or (ii) (A) counsel for the Management
Stockholder (which counsel shall be reasonably acceptable to the Company) shall
have furnished the Company with an opinion, satisfactory in form and substance
to the Company, that no such registration is required because of the
availability of an exemption from registration under the Act and (B) if the
Management Stockholder is a citizen or resident of any country other than the
United States, or the Management Stockholder desires to effect any transfer in
any such country, counsel for the Management Stockholder (which counsel shall be
reasonably satisfactory to the Company) shall have furnished the Company with an
opinion or other advice reasonably satisfactory in form and substance to the
Company to the effect that such transfer will comply with the securities laws of
such jurisdiction. Notwithstanding the foregoing, the Company acknowledges and
agrees that any of the following transfers are deemed to be in compliance with
the Act and this Agreement and no opinion of counsel is required in connection
therewith: (x) a transfer upon the death of the Management Stockholder to his
executors, administrators, testamentary trustees, legatees or beneficiaries (the
“Management Stockholder’s Estate”) or a transfer to the executors,
administrators, testamentary trustees, legatees or beneficiaries of a person who
has become a holder of Stock in accordance with the terms of this Agreement,
provided that it is expressly understood that any such transferee shall be bound
by the provisions of this Agreement and (y) a transfer made after the Base Date
in compliance with the federal securities laws to a trust or custodianship the
beneficiaries of which may include only the Management Stockholder, his spouse
or his lineal descendants (a “Management Stockholder’s Trust”) provided that
such transfer is made expressly subject to this Agreement.

 

(b)                                 If any shares of the Stock are to be
disposed of in accordance with Rule 144 under the Act or otherwise, the
Management Stockholder shall promptly notify the Company of such intended
disposition and shall deliver to the Company at or prior to the time of such
disposition such documentation as the Company may reasonably request in
connection with such sale and, in the case of a disposition pursuant to
Rule 144, shall deliver to the Company an executed copy of any notice on
Form 144 required to be filed with the Securities and Exchange Commission (the
“SEC”).

 

3.                                       Restriction on Transfer

 

No transfer of Option Stock in violation of this Agreement shall be made or
recorded on the books of the Company and any such transfer shall be void and of
no effect.

 

4.                                       Definitions

 

For purposes of this Agreement the following definitions shall apply: “Cause”
shall mean (i) the Management Stockholder’s willful and continued failure to
perform Management

 

2

--------------------------------------------------------------------------------


 

Stockholder’s duties with respect to the Company or its subsidiaries which
continues beyond ten days after a written demand for substantial performance is
delivered to Management Stockholder by the Company or (ii) misconduct by
Management Stockholder involving (x) dishonesty or breach of trust in connection
with Management Stockholder’s employment or (y) conduct which would be a
reasonable basis for an indictment of Management Stockholder for a felony or for
a misdemeanor involving moral turpitude or (z) which the Committee determines is
likely to result in a demonstrable injury to the Company; and “Good Reason”
shall mean (i) reduction in Management Stockholder’s base salary (other than a
broad based salary reduction program affecting many members of management),
(ii) a substantial reduction in Management Stockholder’s duties and
responsibilities other than as approved by the Chief Executive Officer of the
Company as of the date of this Agreement, (iii) the elimination or reduction of
the Management Stockholder’s eligibility to participate in the Company’s benefit
programs that is inconsistent with the eligibility of similarly situated
employees of the Company to participate therein, or (iv) an involuntary transfer
of the Management Stockholder’s primary workplace by more than fifty (50) miles
from the workplace as of the date hereof.

 

5.                                       Continuing Effectiveness of Agreement

 

The Company may from time to time grant to the Management Stockholder additional
options under the Option Plan, as currently in effect and as it may be amended
from time to time, to purchase shares of Common Stock at a different Base Price.
Unless agreed otherwise any and all option awards made on or after May 20, 2009
under the Option Plan, as currently in effect or as it may be amended from time
to time, shall be subject to the terms and conditions of this Agreement.

 

6.                                       The Company’s Representations and
Warranties.

 

(a)                                  The Company represents and warrants to the
Management Stockholder that (i) this Agreement has been duly authorized,
executed and delivered by the Company and (ii) the Stock, when issued and
delivered in accordance with the terms hereof, will be duly and validly issued,
fully paid and nonassessable.

 

(b)                                 The Company will file the reports required
to be filed by it under the Act and the Securities Exchange Act of 1934 (the
“Exchange Act”) and the rules and regulations adopted by the SEC thereunder, to
the extent required from time to time to enable the Management Stockholder to
sell shares of Stock without registration under the Act within the limitations
of the exemptions provided by (A) Rule 144 under the Act, as such Rule may be
amended from time to time, or (B) any similar rule or regulation hereafter
adopted by the SEC. Notwithstanding anything contained in this Section 6(b), the
Company may de-register under Section 12 of the Act if it is then permitted to
do so pursuant to the Exchange Act and the rules and regulations thereunder and,
in such circumstances, shall not be required hereby to file any reports which
may be necessary in order for Rule 144 or any similar rule or regulation under
the Act to be available. Nothing in this Section 6(b) shall be deemed to limit
in any manner the restrictions on sales of Stock otherwise contained in this
Agreement.

 

3

--------------------------------------------------------------------------------


 

7.                                       Rights to Negotiate Purchase.

 

Nothing in this Agreement shall be deemed to restrict or prohibit the Company
from purchasing shares of Option Stock or the 2009 Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon between the Parties.

 

8.                                       Notice of Change of Beneficiary.

 

Immediately prior to any transfer of Stock to a Management Stockholder’s Trust,
the Management Stockholder shall provide the Company with a copy of the
instruments creating the Management Stockholder’s Trust and with the identity of
the beneficiaries of the Management Stockholder’s Trust. The Management
Stockholder shall notify the Company immediately prior to any change in the
identity of any beneficiary of the Management Stockholder’s Trust.

 

9.                                       Recapitalizations, etc.

 

The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Option Stock or the 2009 Options, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or substitution of the
Option Stock or the 2009 Options, by reason of any stock dividend, split,
reverse split, combination, recapitalization, liquidation, reclassification,
merger, consolidation or otherwise.

 

10.                                 Management Stockholder’s Employment by the
Company.

 

Nothing contained in this Agreement or in any other agreement entered into by
the Company and the Management Stockholder contemporaneously with the execution
of this Agreement (i) obligates the Company or any subsidiary of the Company to
employ the Management Stockholder in any capacity whatsoever or (ii) prohibits
or restricts the Company (or any such subsidiary) from terminating the
employment of the Management Stockholder at any time or for any reason
whatsoever, with or without Cause, and the Management Stockholder hereby
acknowledges and agrees that neither the Company nor any other person has made
any representations or promises whatsoever to the Management Stockholder
concerning the Management Stockholder’s employment or continued employment by
the Company or any subsidiary of the Company.

 

11.       State Securities Laws.

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the sale of the
Option Stock and the issuance of the 2009 Options to the Management Stockholder.

 

12.       Binding Effect.

 

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns. In the case

 

4

--------------------------------------------------------------------------------


 

of a transferee permitted under Section 2(a) hereof, such transferee shall be
deemed the Management Stockholder hereunder; provided, however, that no
transferee (including without limitation, transferees referred to in
Section 2(a) hereof) shall derive any rights under this Agreement unless and
until such transferee has delivered to the Company a valid undertaking and
becomes bound by the terms of this Agreement.

 

13.                                 Amendment

 

This Agreement may be amended only by a written or electronic instrument signed
or accepted by the Parties hereto.

 

14.                                 Applicable Law.

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement, regardless of the law that might be
applied under principles of conflicts of law. Any suit, action or proceeding
against the Management Stockholder, with respect to this Agreement, or any
judgment entered by any court in respect of any thereof, may be brought in any
court of competent jurisdiction in the State of Connecticut (or if the Company
moves its corporate headquarters to another state, in the state where the
Company’s corporate headquarters is then domiciled), and the Management
Stockholder hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action, proceeding or judgment. By the execution
and delivery of this Agreement, the Management Stockholder appoints The
Corporation Trust Company, at its office in Wilmington, Delaware, as the case
may be, as his agent upon which process may be served in any such suit, action
or proceeding. Service of process upon such agent, together with notice of such
service given to the Management Stockholder in the manner provided in Section 20
hereof, shall be deemed in every respect effective service of process upon him
in any suit, action or proceeding. Nothing herein shall in any way be deemed to
limit the ability of the Company to serve any such writs, process or summonses
in any other manner permitted by applicable law or to obtain jurisdiction over
the Management Stockholder, in such other jurisdictions and in such manner, as
may be permitted by applicable law. The Management Stockholder hereby
irrevocably waives any objections which he may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Connecticut (or if the Company moves its corporate headquarters to another
state, in the state where the Company’s corporate headquarters is then
domiciled) and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in any
inconvenient forum. No suit, action or proceeding against the Company with
respect to this Agreement may be brought in any court, domestic or foreign, or
before any similar domestic or foreign authority other than in a court of
competent jurisdiction in the State of Connecticut (or if the Company moves its
corporate headquarters to another state, in the state where the Company’s
corporate headquarters is then domiciled), and the Management Stockholder hereby
irrevocably waives any right which he may otherwise have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. The Company hereby submits to the jurisdiction of such
courts for the purpose of any such suit, or proceeding. Each Party hereto hereby
irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Agreement and for any counterclaim therein.

 

5

--------------------------------------------------------------------------------


 

Any payments to enforce the Noncompete Undertaking made pursuant to this
Agreement are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other applicable guidance issued thereunder (“Section 409A”) or, if not, exempt
to satisfy the requirements of Section 409A, and the provisions of this
Agreement shall be construed in a manner consistent therewith.

 

15.                                 Miscellaneous.

 

In this Agreement (i) all references to “dollars” or “$” are to United States
dollars and (ii) the word “or” is not exclusive. If any provision of this
Agreement shall be declared illegal, void or unenforceable by any court of
competent jurisdiction, the other provisions shall not be affected, but shall
remain in full force and effect.

 

16.                                 Notices.

 

All notices and other communications provided for herein shall be in writing and
shall be deemed to have been duly given if delivered to the Party to whom it is
directed as set forth in this Section 16.

 

(a)       If to the Company by hand (whether by overnight courier or otherwise)
or sent by overnight delivery or telecopy, to it at the following address or fax
number:

 

Amphenol Corporation

358 Hall Avenue

P.O. Box 5030

Wallingford, Connecticut 06492-7530

 

Attn: Chief Executive Officer

Phone: (203) 265-8733

Fax: (203) 265-8628

 

(b)       If to the Management Stockholder by hand (whether by overnight courier
or otherwise) or sent by overnight delivery or telecopy or email, to him or her
at the address (including email address) set forth in the records of the
headquarter’s Human Resources Department of the Company; or at such other
address as either Party shall have specified by notice in writing to the other.

 

17.                                 Covenant Not to Compete; Protection of
Confidential Information; Nonsolicitation of Customers and Suppliers and
Nonsolicitation of Employees.

 

(a)       In consideration of the Company entering into this Agreement with the
Management Stockholder, the Management Stockholder hereby agrees that for so
long as the Management Stockholder is employed by the Company or one of its
subsidiaries and for a period of one year thereafter (the “Noncompete Period”),
the Management Stockholder shall provide a “Noncompete Undertaking”, which is
that the Management Stockholder shall not, in any geographic region in the world
in which the Management Stockholder acts or has acted for the Company or any
division or subsidiary thereof, directly or indirectly, engage in the
development, production, sale or distribution of any product produced, sold,
distributed or which is in development (i) by the operation of the Company or
the operation of the subsidiary of the

 

6

--------------------------------------------------------------------------------


 

Company which employed the Management Stockholder during the twelve (12) month
period immediately preceding the Management Employee’s termination of employment
or (ii) by the Company or its subsidiaries about which the Management
Stockholder received any Confidential Information (as defined below).

 

(b)                                 At the Company’s option, if it elects to
enforce the Noncompete Undertaking, in the event that the Management
Stockholder’s employment is terminated by the Management Stockholder for Good
Reason or by the operation of the Company without Cause, or if required by
applicable law to give full force and effect to the Management Stockholder’s
Noncompete Undertaking, then as additional consideration for the Noncompete
Undertaking, the Company shall pay the Management Stockholder salary
continuation in an amount equal to 50% of such Management Stockholder’s base
salary on the date of the termination of the Management Stockholder’s employment
for the Noncompete Period. In the event that the Management Stockholder’s
employment with the Company or any of its subsidiaries is terminated by the
Management Stockholder without Good Reason or by the Company with Cause then,
except as required by applicable law, the Company shall not be required to pay
the Management Stockholder any additional consideration for the Management
Stockholder’s Noncompete Undertaking.

 

(c)                                  If (a) the Management Stockholder’s
employment with the Company or any of its subsidiaries is terminated by the
Management Stockholder without Good Reason or by the Company with Cause or
(b) in the event that the Management Stockholder’s employment with the Company
or any of its subsidiaries is terminated by the Management Stockholder with Good
Reason or by the Company without Cause and the Company has exercised its option
under the preceding subparagraph to enforce the Noncompete Undertaking, then at
the Company’s option, the Noncompete Period may be extended for an additional
one year period if (i) within nine months of the termination of the Management
Stockholder’s employment, the Company gives the Management Stockholder notice of
such extension and (ii) beginning with the first anniversary of such
termination, the Company agrees to pay the Management Stockholder during such
extended Noncompete Period in an amount equal to 50% of the Management
Stockholder’s base annual salary at the time that the Management Stockholder’s
employment with the Company was terminated. The amounts referred to in
paragraphs 17(b), if any, and 17(c) shall be paid, commencing upon the
Management Stockholder’s termination of employment, in installments in a manner
consistent with the then current salary payment policies of the Company or the
operation or division of the Company or its subsidiary that employed the
Management Stockholder; provided, however, any amount that constitutes “deferred
compensation” within the meaning of Section 409A shall be payable only if the
Management Stockholder has experienced a “separation from service” within the
meaning of Section 409A and, if the Management Stockholder is a “specified
employee” within the meaning of Section 409A at the time of such separation from
service, no payments shall be made before the six-month anniversary of the
Management Stockholder’s separation from service, at which time all payments
that would otherwise have been made during such six-month period shall be paid
to the Management Stockholder in a lump sum. For purposes of this Agreement, the
phrase “directly or indirectly engage in” shall include any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, a
consultant, independent contractor, licensor of technology or otherwise. During
the Noncompete Period and

 

7

--------------------------------------------------------------------------------


 

any extended Noncompete Period the Management Stockholder shall be free to work
in any employment approved by the Chief Executive Officer of the Company which
approval shall not be unreasonably withheld. Such approved employment shall not
serve to reduce any payments that the Management Stockholder is receiving
pursuant to this provision.

 

(d)                                 The Management Stockholder will not disclose
or use at any time any Confidential Information (as defined below) of which the
Management Stockholder is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by the Management Stockholder’s performance of duties,
if any, assigned to the Management Stockholder by the Company. As used in this
Agreement, the term “Confidential Information” means information that is not
generally known to the public and that is used or developed by the Company or
its subsidiaries or that is obtained by the Company or its subsidiaries from its
customers, suppliers and/or consultants in connection with its business,
including but not limited to (i) products or services, (ii) fees, costs and
pricing structures, (iii) designs, (iv) computer software, including operating
systems, applications and program listings, (v) flow charts, manuals and
documentation, (vi) data bases, (vii) accounting and business methods,
(viii) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(ix) customers, vendors and clients and customer, vendors or client lists,
(x) personnel information, (xi) other copyrightable works, (xii) all technology
and trade secrets, and (xiii) all similar and related information in whatever
form. Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date the
Management Stockholder proposes to disclose or use such information. The
Management Stockholder acknowledges and agrees that all copyrights, works,
inventions, innovations, improvements, developments, patents, trademarks and all
similar or related information which relate to the actual or anticipated
business of the Company and its subsidiaries (including its predecessors) and
conceived, developed or made by the Management Stockholder while employed by the
Company or its subsidiaries belong to the Company. The Management Stockholder
will perform all actions reasonably requested by the Company (whether during or
after employment with the Company or the Noncompete Period) to establish and
confirm such ownership at the Company’s expense (including without limitation
assignments, consents, powers of attorney and other instruments). If the
Management Stockholder is bound by any other agreement with the Company
regarding the use or disclosure of Confidential Information, the provisions of
this Agreement shall be read in such a way as to further restrict and not to
permit any more extensive use or disclosure of confidential information.

 

(e)                                  In consideration of the Company entering
into this Agreement with the Management Stockholder, the Management Stockholder
hereby agrees that for a period of twenty-four (24) months following the
termination of Management Stockholder’s employment with the Company or with a
subsidiary of the Company for any reason whatsoever, the Management Stockholder
shall not, directly or indirectly, divert or attempt to divert nor assist others
in diverting any business of the Company by soliciting, contacting or
communicating with any customer or supplier of the Company with whom Management
Stockholder had direct or indirect contact during the twelve (12) month period
immediately preceding the termination of Management Stockholder’s employment.

 

8

--------------------------------------------------------------------------------


 

(f)                                    In consideration of the Company entering
into this Agreement with the Management Stockholder, the Management Stockholder
hereby agrees that for a period of twenty-four (24) months following the
termination of Management Stockholder’s employment with the Company or with a
subsidiary of the Company for any reason whatsoever, the Management Stockholder
shall not, directly or indirectly, solicit, induce, attempt to induce or assist
others in attempting to induce any employee of the Company with whom Management
Stockholder has worked or had material contact with, during the twelve
(12) month period immediately preceding the termination of his employment, to
leave the employment of the Company or a subsidiary of the Company or to accept
employment or affiliation with any other company or firm of which Management
Stockholder becomes an employee, owner, partner or consultant.

 

(g)                                 Notwithstanding clauses (a), (b), (c), (d),
(e) and (f) above, if at any time a court holds that the restrictions stated in
such clauses (a), (b), (c), (d), (e) and (f) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential Information,
the parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement. In the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security)

 

9

--------------------------------------------------------------------------------